Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This communication is in response to the claims filed on 8/23/2021.
Response to Arguments
3.	Applicant's arguments, pages 1-5 of the Remarks, filed on 8/23/201 have been fully considered but they are not persuasive.  It appears the Applicant’s argument relies on the teaching of figure 9 of Ng.  However, figure 5 of Ng does a plurality of fastening wedges (230; figure 5) disposed on exterior portions (see figure 5) of the clip lock socket, each of the plurality of fastening wedges (230) comprised of a material configured to compress (implied in figure 5) while being inserted (implied in figure 5) through a mounting hole (space through which 210 is inserted; figure 5) of the PCB (20), the plurality of fastening wedges (230; figure 5) configured to removably couple the mechanical clip lock to the PCB.
The elastomeric material of the fastening wedges will be addressed by Samper et al. U.S. Patent 9,952,634.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6, 7, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. U.S. Patent 10,331,181 (hereinafter D1) in view of Clavin U.S. Patent 5,754,412 (hereinafter D2) and in further view of Samper et al. U.S. Patent 9,952,634 (hereinafter D4).





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, D1 teaches a mechanical clip lock for removably coupling a device (upper 100; figure 9) to a printed circuit board (PCB) (lower 100 + 20; figure 9), the mechanical clip lock comprising: 
a rigid substrate (see label in above figure 9); 
a clip lock pin (320; figure 9) extending vertically from a surface (lower surface of the rigid substrate) of the rigid substrate; 

a clip lock socket (formed by 310 which accommodates pin 320; see figure 9) disposed at a second end (see label in above figure 9) of the semi-rigid arm opposite the first end, the clip lock socket configured to releasably engage (see figures 8-9) the clip lock pin;  
a plurality of fastening wedges (230; alternatively shown in figure 5) disposed on exterior portions (see figure 5) of the clip lock socket, each of the plurality of fastening wedges (230) comprised of a material configured to compress (implied in figure 5) while being inserted (implied in figure 5) through a mounting hole (space through which 210 is inserted; figure 5) of the PCB (20), the plurality of fastening wedges (230; figure 5) configured to removably couple the mechanical clip lock to the PCB; and
a clipping portion (see label in above figure 9) extending vertically from the surface of the rigid substrate,
the clipping portion is disposed on an exterior portion of the clip lock pin, the clipping portion is configured to apply a compression force (see figure 9) on 

However, D1 does not teach a plurality of clipping pegs extending vertically from the surface of the rigid substrate, each of the plurality of clipping pegs disposed on an exterior portion of the clip lock pin.
Note: The claimed “clipping pegs” appear to be just a plurality of elastic cushion around the pin, which can be compressed when the pin is locked into the socket.  It appears to act similarly to the above indicated “clipping portion” (see label in above figure 9).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


D2, in the same field of endeavor, teaches a mechanical clip lock (see above figure 6) for removably coupling (see figure 6) two boards together, which comprises a plurality of clipping pegs extending vertically from the surface of a rigid substrate, each of the plurality of clipping pegs disposed on an exterior portion of the clip lock pin.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the “clipping portion” of D1 and substitute it with a plurality of clipping pegs extending vertically from the surface of the rigid substrate, each of the plurality of clipping pegs disposed on an exterior portion of the clip lock pin, as suggested by D2, to optimally apply a compression force on the device when the clip lock socket and clip lock pin are releasably engaged.

However, D1 does not specifically teach the material of said fastening wedges is elastomeric.
 


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use elastomeric material for the fastening wedges of D1, as suggested by D4, for firmly holding said clip lock to said PCB without damaging said PCB.

Regarding claims 3 and 17, D1 in view of D2/D4 also teaches the mechanical clip lock of claims 1 and 15, respectively, wherein a width of the rigid substrate is based on a width (see figures 8-9 of D1) of the device. 

Regarding claims 6 and 20, as mentioned above, D1 in view of D2/D4 teaches the mechanical clip lock of claims 1 and 15, respectively, except for “wherein the rigid substrate is comprised of polycarbonate/acrylonitrile-butadiene-styrene (PC/ABS) material”.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use polycarbonate/acrylonitrile-butadiene-styrene (PC/ABS) as the In re Leshin, 125 USPQ 416.

Regarding claim 7, as mentioned above, D1 in view of D2/D4 teaches the mechanical clip lock of claim 1, except for “wherein the semi-rigid arm is comprised of 18Attorney Docket No.PATENT APPLICATION 016295.5585 thermoplastic elastomer (TPE) material”.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use thermoplastic elastomer (TPE) as the material for said semi-rigid arm for its ability to stretch to moderate elongations and return to its near original shape creating a longer life and better physical range than other materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 15, claim 15 is rejected for the same reasons stated in the rejection of claim 1.  Even though, D1 in view of D2/D4 does not specifically mention “An information handling system, comprising: at least one processor”, Official Notice) to carry out operation/processing information performed by said printed circuit board.
Note:  See MPEP 2144.03 (c) 

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.

7.	Claims 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. U.S. Patent 10,331,181 (hereinafter D1) in view of Clavin U.S. Patent 5,754,412 (hereinafter D2).

Regarding claim 8, D1 teaches a method for removably coupling a device (upper 100; figure 9) to a printed circuit board (PCB) (lower 100 + 20; figure 9) using a mechanical clip lock (300; figure 1), the method comprising: 
inserting a clip lock socket (formed by 310 which accommodates pin 320; see figure 9) of the mechanical clip lock into a mounting hole (101; figures 1 and 9) of the PCB to removably couple the mechanical clip lock (300) to the PCB, the clip lock socket disposed at a first end (see label in above figure 9) of a semi-rigid arm (330 + 331; figure 9) of the mechanical clip lock (300), the semi- rigid arm (330 + 331; figure 9) having a second end (see label in above figure 9) coupled to a rigid substrate (see label in above figure 9) of the mechanical clip lock, the rigid substrate including: 
a clip lock pin (320; figure 9) extending vertically from a surface (lower surface of the rigid substrate) of the rigid substrate; and 
a clipping portion extending vertically from the surface of the rigid substrate, the clipping portion is disposed on an exterior portion of the clip lock pin (320), the clipping portion is configured to apply a compression force on the device when the clip lock socket and clip lock pin (320) are releasably engaged, the compression force removably coupling the device to the PCB; 

inserting (see figure 9) the clip lock pin (320) into the clip lock socket to releasably engage the clip lock pin and the clip lock socket.

However, D1 does not teach a plurality of clipping pegs extending vertically from the surface of the rigid substrate, each of the plurality of clipping pegs disposed on an exterior portion of the clip lock pin.
Note: The claimed “clipping pegs” appear to be just a plurality of elastic cushion around the pin, which can be compressed when the pin is locked into the socket.  It appears to act similarly to the above indicated “clipping portion” (see label in above figure 9).


    PNG
    media_image3.png
    425
    572
    media_image3.png
    Greyscale


D2, in the same field of endeavor, teaches a mechanical clip lock (see above figure 6) for removably coupling (see figure 6) two boards together, which comprises a plurality of clipping pegs extending vertically from the surface of a rigid substrate, each of the plurality of clipping pegs disposed on an exterior portion of the clip lock pin.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the “clipping portion” of D1 and substitute it with a plurality of clipping pegs extending vertically from the surface of the rigid substrate, each of the plurality of  to optimally apply a compression force on the device when the clip lock socket and clip lock pin are releasably engaged.

Regarding claim 9, D1 in view of D2 also teaches the method of claim 8, wherein the mechanical clip lock further comprises: a plurality of fastening wedges (230; alternatively shown in figure 5 of D1) disposed on exterior portions of the clip lock socket, each ATTORNEY DOCKETPATENT APPLICATION016295.558516/549,5344 of 11of the plurality of fastening wedges comprised of a material configured to compress while being inserted through the mounting hole (space through which 210 is inserted; figure 5) of the PCB, the plurality of fastening wedges configured to removably couple the mechanical clip lock to the PCB.  


Regarding claim 10, D1 in view of D2 also teaches the method of claim 8, respectively, wherein a width of the rigid substrate is based on a width (see figures 8-9 of D1) of the device. 

Regarding claim 13, as mentioned above, D1 in view of D2 teaches the method of claim 8, respectively, except for “wherein the rigid substrate is comprised of polycarbonate/acrylonitrile-butadiene-styrene (PC/ABS) material”.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use polycarbonate/acrylonitrile-butadiene-styrene (PC/ABS) as the material for said rigid substrate for its well-known strong and tough characteristic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 14, as mentioned above, D1 in view of D2 teaches the method f claim 8, except for “wherein the semi-rigid arm is comprised of 18Attorney Docket No.PATENT APPLICATION 016295.5585 thermoplastic elastomer (TPE) material”.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use thermoplastic elastomer (TPE) as the material for said semi-rigid arm for its ability to stretch to moderate elongations and return to its near original shape creating a longer life and better physical range than other materials, since it has been held to be within the general skill of In re Leshin, 125 USPQ 416.

5.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and in further view Jin et al. U.S. Pub. 2015/0313045 (hereinafter D3).
           
Regarding claims 11-12, as mentioned above, D1 in view of D2 teaches the method for removably coupling a device to a PCB of claim 8.
           However, D1 in view of D2 does not specifically teach that the rigid substrate and semi-rigid arm are coupled in interlocking manner (claim 11) and are coupled using a two-shot molding process (claim 12.

Note: Two-shot molding, also known as dual-shot, multi-shot, or double-shot molding is a subcategory of injection molding that allows engineers to create multi-material or multi-colored parts without adding extra assembly steps.

	D3, in the same field of endeavor, discloses and suggests the conventionality of the application of two-shot molding process (see par [0037]; 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply two-shot molding process for forming the rigid substrate and semi-rigid arm of D1 in an interlocking manner, as suggested by D2, for the benefit of eliminating the need to weld or join components after the molding process.

8.	Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2/D4 and in further view Jin et al. U.S. Pub. 2015/0313045 (hereinafter D3).
           Regarding claims 4-5, as mentioned above, D1 in view of D2/D4 teaches the mechanical clip lock of claim 1.
           However, D1 in view of D2/D4 does not specifically teach that the rigid substrate and semi-rigid arm are coupled in interlocking manner (claim 4) and are coupled using a two-shot molding process (claim 5).

Note: Two-shot molding, also known as dual-shot, multi-shot, or double-shot molding is a subcategory of injection molding that allows engineers to create multi-material or multi-colored parts without adding extra assembly steps.

	D3, in the same field of endeavor, discloses and suggests the conventionality of the application of two-shot molding process (see par [0037]; “injection molded”), which shows multiple parts (10, 31 and 33; figure 1) may be integrally coupled in interlocking manner by injection molding.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply two-shot molding process for forming the rigid substrate and semi-rigid arm of D1 in an interlocking manner, as suggested by D2, for the benefit of eliminating the need to weld or join components after the molding process.

Regarding claims 18-19, as mentioned above, D1 in view of D2/D4 teaches the information handling system of claim 15.
           However, D1 in view of D2/D4 does not specifically teach that the rigid substrate and semi-rigid arm are coupled in interlocking manner (claim 18) and are coupled using a two-shot molding process (claim 19).

Note: Two-shot molding, also known as dual-shot, multi-shot, or double-shot molding is a subcategory of injection molding that allows engineers to create multi-material or multi-colored parts without adding extra assembly steps.

	D3, in the same field of endeavor, discloses and suggests the conventionality of the application of two-shot molding process (see par [0037]; “injection molded”), which shows multiple parts (10, 31 and 33; figure 1) may be integrally coupled in interlocking manner by injection molding.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply two-shot molding process for forming the rigid substrate and semi-rigid arm of D1/D2/D4 in an interlocking manner, as suggested by D3, for the benefit of eliminating the need to weld or join components after the molding process.





				Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HUNG Q. DANG
Examiner



/JAMES WU/Primary Examiner, Art Unit 2841